Exhibit 10.1

2005 Salaries; Annual Incentive Compensation Earned in 2004.

On March 1, 2005, the Board of Directors approved the following recommendations
of the Executive Compensation and Employee Benefits Committee regarding
compensation of the Company’s executive officers:

The 2005 salaries for Aqua America’s executive officers of $399,600 for
Mr. DeBenedictis, $238,454 for Mr. Stahl, $210,132 for Mr. Smeltzer, $196,112
for Mr. Riegler and $184,246 for Mr. Hugus. Such salaries will become effective
April 1, 2005.

The annual incentive compensation payouts under Aqua America’s 2004 Annual Cash
Incentive Compensation Plan of $330,000 for Mr. DeBenedictis, $90,872 for
Mr. Stahl, $79,186 for Mr. Smeltzer, $46,648 for Mr. Riegler, and $35,963 for
Mr. Hugus.

